[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO MODIFY #210 AND DEFENDANT'S MOTION TO MODIFY #211)
The plaintiff has moved to modify the present order with respect to child support. The modification is based upon the fact that the plaintiff has been granted social security disability benefits by a decision of the Social Security Administration.
The background of this case is that on November 5, 2001, the court (Pickard, J.) issued a memorandum with respect to similar motions. At that time, the court had considered the plaintiff's medical condition in some detail. Specifically, the court had before it the medical information upon which the plaintiff's social security disability claim was based. That information included the report of Dr. Jeanne Hubbuch of Newton, Massachusetts and other medical information with respect to the plaintiff. After a review of the evidence the court concluded that the "plaintiff is not motivated to go back to work." The court further found that the plaintiff was capable of actively taking care of her children, that she was able to drive, that she was able to perform housework and other day to day activities.
On or about March 27, 2002, the plaintiff received a notice of a favorable decision from the Office of Hearing and Appeals of the Social Security Administration. That decision relied on medical evidence as submitted by the plaintiff and found that the plaintiff was "entitled to a period of disability commencing November 15, 1999 and to disability insurance benefits under Section 216(i) and 223, respectively of the Social Security Act) The decision was signed by Charles Bridges, Administrative Law Judge.
The immediate question to be decided is whether the plaintiff's motion for modification should be granted on the basis that she has been found disabled under the decision of the Social Security Administration. To that end, this court has reviewed the opinion of the Appellate Court of CT Page 16400 the State of Connecticut in Tevolini v. Tevolini, 66 Conn. App. 16
(2001). That decision dictates that "once the defendant has put her health in issue, it was incumbent on her to offer pertinent evidence to support her position." Tevolini, supra at 27. A citation to a decision of the Social Security Administration indicating that a person is disabled is not sufficient. The plaintiff had the opportunity as shown by the court's previous decision to present evidence with respect to the issues of her health and specifically her claim to disability. There was no evidence offered at this time which supported a change of circumstance, other than the decision of the Social Security Administration.
Accordingly, the plaintiff's motion to modify is denied.
After having considered the evidence with respect to the defendant's motion to modify, that motion is also denied.
BY THE COURT
___________________ Antonio C. Robaina, J. CT Page 16401